United States Securities and Exchange Commission Washington, D.C.20549 Form 10-K/A [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ending August 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to . Commission file number: 333-154989 ENTEST BIOMEDICAL, INC. (Name of small business issuer in its charter) Nevada 26-3431263 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4700 Spring Street, Suite 203, La Mesa, California, 91942 (Address of Principal executive offices) Issuer’s telephone number: (619) 702-1404 Securities registered under Section 12(b) of the “Exchange Act” None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non accelerated filer [] Smaller reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$4,775,614. As of November 12, 2010 Entest BioMedical, Inc. had 19,553,040 common shares outstanding and no preferred shares outstanding. In this annual report, the terms “Entest BioMedical, Inc ”, “Entest”,“Company”, “we”, or “our”, unless the context otherwise requires, mean Entest BioMedical, Inc., a Nevada corporation, and its subsidiary. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K and other reports that we file with the SEC contain statements that are considered forward-looking statements.Forward-looking statements give the Company’s current expectations, plans, objectives, assumptions or forecasts of future events. All statements other than statements of current or historical fact contained in this annual report, including statements regarding the Company’s future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “anticipate,” “estimate,” “plans,” “potential,” “projects,” “ongoing,” “expects,” “management believes,” “we believe,” “we intend,” and similar expressions. These statements are based on the Company’s current plans and are subject to risks and uncertainties, and as such the Company’s actual future activities and results of operations may be materially different from those set forth in the forward looking statements. Any or all of the forward-looking statements in this annual report may turn out to be inaccurate and as such, you should not place undue reliance on these forward-looking statements.The Company has based these forward-looking statements largely on its current expectations and projections about future events and financial trends that it believes may affect its financial condition, results of operations, business strategy and financial needs. The forward-looking statements can be affected by inaccurate assumptions or by known or unknown risks, uncertainties and assumptions due to a number of factors, including: · dependence on key personnel; · competitive factors; · degree of success of research and development programs · the operation of our business; and · general economic conditions These forward-looking statements speak only as of the date on which they are made, and except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this annual report. PART I Item 1. Business GENERAL DEVELOPMENT OF BUSINESS OF ENTEST We were incorporated in the State of Nevada on September 24, 2008 as JB Clothing Corporation.Until July 10, 2009, our principal business objective was the offering of active/leisure fashion design clothing. On July 10, 2009 we abandoned our efforts in the field of active/leisure fashion design clothing when we acquired 100% of the share capital of Entest BioMedical, Inc., a California corporation, (“Entest CA”) from Bio-Matrix Scientific Group, Inc. (“BMSN”) for consideration consisting of 10,000,000 shares of the common stock of the Company and the cancellation of 10,000,000 shares of the Company owned and held by Mr. Rick Plote. As a result of this transaction, the former stockholder of Entest CA held approximately 70% of the voting capital stock of the Company immediately after the transaction.For financial accounting purposes, this acquisition was a reverse acquisition of the Company by Entest CA under the purchase method of accounting, and was treated as a recapitalization with Entest CA as the acquirer. As of November 9, 2010 the former stockholder of Entest CA held approximately 51% voting capital stock of the Company. Upon acquisition of Entest CA, we abandoned our efforts in the field of active/leisure fashion design clothing.Our business is currently the business of Entest CA, and we are currently a development stage company which intends to develop and commercialize therapies, medical devices and medical testing procedures. On July 12, 2009 we adopted the name of Entest CA when we changed our name to Entest BioMedical, Inc. The Company intends to develop and commercialize therapies, medical devices and medical testing procedures. The Company’s current strategy is to develop and commercialize therapies, medical devices and medical testing procedures for the veterinary market.It is believed by the Company that any required regulatory approvals can be obtained much more rapidly with regard to products and services developed for the veterinary market and that the achievement of successful clinical trials and commercialization of such products and services may allow the company to enter into collaborations with larger pharmaceutical companies for the purpose of developing and commercializing these products and services for human usage. The Company is currently focusing its efforts and allocating its resources towards: (a)The development and commercialization of ImenVax, a therapeutic cancer vaccine for use in canines (b)The acquisition of veterinary clinics Principal Products and Services The Company is currently focusing its research and development efforts toward the successful development and commercialization of the ImenVax family of canine cancer vaccines.It is anticipated by the Company that data collected from canine cancer treatment will provide support for eventual use of this therapy in humans and such therapy may be developed and commercialized by the Company in collaboration with larger and better capitalized pharmaceutical companies. ImenVax™ I ImenVax™ I, currently under development by the Company, is a therapeutic for canine cancer which utilizes the patient’s own tumor cells to induce the immune system to attack the remaining tumor cells. Tumor cells extracted from the patient are loaded into an implantable device where the tumor antigens are released to induce an anti-tumor response which kills the remaining tumors in the patient. The device is comprised of a chamber that includes a porous membrane wall that prevents the implanted cells from escaping the device but allows the tumor cells to survive and shed cancer antigens into the patient. The exposure of tumor specific antigens to the patient’s immune cells will stimulate anti-cancer immune responses. ImenVax™ II The Company is also developing a version of ImenVax™ called ImenVax™ II utilizing cell lines for sustained release of immunologically relevant cytokines for maximum anti-tumor immune responses. It is believed by the Company that this controlled release of cytokines will act as an adjuvant to be combined with patient’s tumor cells (antigens) within an implantable membrane encapsulation device. ImenVax™ III ImenVax™ III is a canine cancer vaccine under development by the Company which does not require tumor processing. ImenVax™ III treats existing tumors through stimulating immune responses to: a) kill tumor cells directly; b) indirectly kill tumor cells by cutting off the tumor blood supply; and c) block the ability of the tumor to suppress the immune system. ImenVax™ III’s primary mode of action is generated through trophoblasts derived from human placental tissue. 1 On August 18, 2010 the Company executed an agreement with TheraCyte, Inc. (“TheraCyte Agreement”) whereby: 1. TheraCyte, Inc. will provide up to 25 TheraCyte implantable cell encapsulation devices (the “Devices”) to the Company solely for use by the Companyin a ten dog safety study to determine safety of the utilization of the Devices in veterinary cancer applications (the “Safety Study”). 2. During the Safety Study, the parties agree to negotiate in good faith a license and supply agreement whereby TheraCyte would agree to supply Devices to Entest exclusively for use in Entest’s therapyfor veterinary cancer (“Therapy”), and would grant to Entest a non-exclusive, non-transferable, license to use TheraCyte’s existing patents, trade secrets and know-how related to the Devices (“Licensed Technology”) in connection with the Therapy, using Devices exclusively supplied by TheraCyte (“Veterinary License and Supply Agreement”). Pursuant to the TheraCyte Agreement, the Company is obligated to: (a) issue to TheraCyte, Inc. 20,000 of the common shares of the Company (b) pay $10,000 to TheraCyte The proposed terms and conditions of the Veterinary License and Supply Agreement are: (a) The issuance of 100,000 shares ofthe Company’s common stock upon execution of the Veterinary License and Supply Agreement, (b) The issuance of100,000 shares of the Company’s common stock upon the Company achievingan aggregate of $5,000,000 in total revenues, (c) The issuance of100,000 shares of the Company’s common stock upon the Company achievingan aggregate of $10,000,000 in total revenues, (d) an 8% royalty to be paid to TheraCyte by the Company on Net Therapy Sales (defined as sales of the Company’s veterinary cancer treatments) during the term of the Veterinary License and Supply Agreement, (e) a purchase price of $350 per Device manufactured and sold by TheraCyte to the Company. The execution of the Veterinary License and Supply Agreement is subject to the Company and TheraCyte, Inc. agreeing upon mutually acceptable terms and conditions and the favorable completion of the Safety Study. No assurance can be given as to whether the Veterinary License and Supply Agreement will be executed within the timeframes specified by the TheraCyte Agreement nor can any assurance be given contemplated the Veterinary License and Supply Agreement will be executed at all. Protocols for the Safety Study have been finalized and the Company anticipates commencing the Safety Study shortly. Veterinary Clinics The Company is attempting to acquire currently existing veterinary clinics so that it may benefit from: (a) cash flow generated from operations during the development stage of the Company’s products and services, (b) utilization of the clinics for clinical testing, (c) utilization of the clinics as a distribution channel for the Company’s products and services. On October 26, 2010 the Company, Herman H. Pettegrove, Esq. (“Escrow Agent”) and Dr. Gregory McDonald, DVM (“McDonald”) executed an Escrow Agreement (“Escrow Agreement”) pursuant to which the Company has deposited the sum of $20,000 (“Initial Deposit”) with the Escrow Agent as of October 28, 2010 in contemplation of the purchase of all capital stock of the McDonald Animal Hospital Inc. by the Company. The Initial Deposit by the Company is required by the terms and conditions of a Letter of Intent (LOI)entered into by and between the Company,McDonald Animal Hospital Inc. and McDonald regarding the contemplated purchase of all capital stock of the McDonald Animal Hospital Inc. by the Company for total consideration of $500,000 to be paid as follows: (a) $70,0000 in cash, (b) $280,000 in the common stock of the Company, (c) The assumption of $100,000 of liabilities, (d) A $50,000 Promissory Note to McDonald due and payable on the first day of the fourth month following the closing of the transaction. 2 In the event that: (a) a Definitive Purchase Agreement regarding the purchase of all capital stock ofMcDonald Animal Hospital Inc. by the Company (“DPA”)is not executed on or prior to December 15, 2010; (b) there is a breach by McDonald of McDonald’s duty to negotiate in good faith imposed by the terms of the LOI; (c) there is a breach by McDonald of McDonald’s dutytonot entertain any offers to purchase McDonald Animal Hospital Inc. during the term of the LOI; the Initial Deposit will be returned to the Company. Upon execution of a DPA, the terms of that DPA will dictate the terms and conditions of the Escrow Agreement as of and subsequent to the date of execution of the DPA. The LOI also contemplates entering into an employment agreement with McDonald (“Employment Agreement”) whereby McDonald would be paid a base salary of $50,000 per year to manage the McDonald Animal Hospital, Inc. and would be entitled to receive: (a) a cash bonus equal to 7.14% of the annual gross collections achieved by the clinic in excess of $700,000; (b) a stock bonus equal to 5% of the annual gross collections achieved by the clinic in excess of $700,000; The Company is currently in the process of negotiating duties to be undertaken by McDonald pursuant to the contemplated Employment Agreement including but not limited to: i. Identifying and hiring one or more veterinarians in order to expand the revenue ofMcDonald Animal Hospital, Inc.; ii. Identifying and assisting in the acquisition of additional veterinary clinics; iii. Assisting the Company in the development of its immuno-therapeutic cancer vaccine for canines; Mc Donald Animal Hospital Inc. operates a full service veterinary clinic located in Santa Barbara, California. The clinic has operated at its current location for approximately 12 years and has generated revenues in excess of $650,000 for the 12 months ended December 31, 2009. There are additional clinics which have been identified in the McDonald Animal Hospital, Inc.geographical area which the Company anticipates attempting to acquire and merge into McDonald Animal Hospital, Inc. The transaction contemplated by the LOI is subject to the execution of one or more definitive agreements upon mutually acceptable terms and conditions. The provisions of the LOI are non-binding on all parties with the exception of provisions regarding deposit of the Initial Deposit by the Company, duties to negotiate in good faith, duty of McDonald to not entertain any offers to purchase Mc Donald Animal Hospital Inc. during the term of this LOI, disclaimer of liabilities and choice of governing law and venue. No assurance can be given as to whether the contemplated transaction will occur within the timeframes specified by the LOI nor can any assurance be given the contemplated transaction will occur at all. ENT-576™ ENT-576™ is a proprietary therapy being developed by the Company for the treatment of Chronic Obstructive Pulmonary Disease (COPD) which utilizes a stimulator (either a low level laser or an FDA approved biochemical drug) to direct stem cells to diseased lung tissue in order to cause damaged tissue to regenerate. The Company does not anticipate conducting further research and development related to ENT-576™ until completion of the Safety Study and acquisition of at least one veterinary clinic due to limited resources available to the Company. Distribution methods of the products or services: The Company intends to distribute its products and services through several channels including: (a) utilization of an internal sales force to market directly to veterinary professionals (b) distribution through acquired veterinary clinics (c) utilization of contract sales organizations Competitive business conditions and Entest's competitive position in the industry and methods of competition We are recently formed and have yet to achieverevenues or profits.The animal health pharmaceutical and biologics industries in which weintend to compete are highly competitive and characterized by rapid technological advancement. Many of ourcompetitors have greater resources than we do. Also, The companion animal healthcare industry (e.g. veterinary hospitals and veterinarians) although highly fragmented is also highly competitive. 3 We intend to be competitive by acquiring veterinary hospitals to serve as distribution channels for the products and services we produce. We also intend to be competitive by utilizing the services and advice of individuals that we believe have expertise in their field in order that we can concentrate our resources on projectsin which products and services in which we have the greatest potential to secure a competitive advantagemay be developed and commercialized . To that effect, we have established a Scientific Advisory Board of(the Advisory Board) comprised of individuals who we believe have a high level of expertise in their professional fields andwho have agreed to provide counsel and assistance to us in (a) determining the viability of proposed projects (b) obtaining financing for projects and (c) obtaining the resources required to initiate and complete a project in the most cost effective and rapid manner. The members of the Advisory Board have also agreed to actas consultants on a project by project basis in addition to other services they may provide under any other contractual obligations to us. Members of the Advisory Board include as follows: Dr. Brian Koos, MD: Dr. Brian Koos isProfessor and Vice Chair at Obstetrics and Gynecology at the David Geffen School of Medicine at UCLA, Professor at the Brain Research Institute at the UCLA School of Medicine, and Director of the Maternal-Fetal Medicine Fellowship (UCLA). Dr. Koos received his MD from Loma Linda University School of Medicine. Dr. Steven Josephs, PhD: Dr.Josephs is currently serving as Executive Manager and Chief Scientific Officer of TherInject LLC, a company involved in the development of pharmaceuticals to be utilized for the treatment of cancer. Dr. Josephs has 34 years of experience in research and clinical product development and production for biologics, gene therapy and medical devices. Dr. Josephs has previously served as Director of Research and Development for Therapheresis, Inc, Head of Virology and Senior Research Scientist for Baxter Healthcare Corporation, and Director of Molecular Biology at Universal Biotechnology, Inc where Dr. Josephs directed a group performing contract molecular biology services for government and private industry. Dr. Josephs has also worked for the National Cancer Institute where his duties included studies of the human T-cell leukemia virus as well as sequence determination and functional analyses of HIV. Dr. Josephs is the co-discoverer of human herpesvirus-6, the etiologic agent of Roseola. Dr. Josephs holds a B.A. in Chemistry, a Ph.D. in Chemistry and has been granted a Professional Certificate in Drug Development and an ADMET process certificate by the University of California, San Diego. Dr. Josephs has also earned a Master of Science in Science Teaching. Dr. Ewa Carrier, MD: Dr. Carrier is Associate Professor of Clinical Medicine and Pediatrics, University of California San Diego Blood and Marrow Transplant Program. Dr. Carrier has served as principal investigator for the following clinical protocols: Protocol For The Use of AMD3100 to Mobilize Peripheral Blood Stem Cells For Collection and Transplantation - Emergency Compassionate Use, Single Patient IND. Erythropoietic Differentiation of Human ES Cells. CTLA-4 Blockade with MDX-010 to Induce Graft-Versus-Malignancy Effects Following Allogeneic Hematopoietic Stem Cell Transplantation. (NCI Protocol Number P-6082) (closed to accrual). Phase 3 Randomized, Open-label Clinical Trial of Tanespimycin (KOS-953) plus Bortezomib Compared to Bortezomib Alone in Patients with Multiple Myeloma in First Relapse [Protocol KAG-301] [Protocol Version 21-JUL-2007] Autologous Stem Cell Transplant for Myasthenia Gravis. Collection of Bone Marrow from Patients with Multiple Myeloma for Study of New Therapies. A Pilot Study of High-Dose Immunosuppression and Autologous Stem Cell Infusion in Patients with Systemic Lupus Erythematosus Refractory to Conventional Therapy (closed to accrual). Autologous Stem Cell Transplant for Myasthenia Gravis – a retrospective analysis. 4 Dr Carrier has served as co investigator for the following clinical protocols: Pilot Study of Allogeneic Peripheral Blood Progenitor Cell Transplantation in Patients with Chemotherapy-Refractory or Poor- Prognosis Metastatic Breast Cancer. Pilot Study of a Non-Myeloablative Preparative-Regimen for Allogeneic Peripheral Blood Progenitor Cell Transplantation in Patients with Chronic Myeloid and Lymphoid Malignancies. Phase II Study of a Non-Myeloablative Preparative-Regimen for Allogeneic Hematopoietic Cell Transplantation From Matched Unrelated Donors in Patients with Chronic Myeloid and Lymphoid Malignancies. A Phase II Study of Tumor-Specific Idiotype (Id) and Soluble GM-CSF Vaccination Following Autologous Peripheral Blood Stem Cell Transplantation in Patients with Low-Grade Non-Hodgkin's Lymphomas. Phase II Study of FavId (Tumor-Specific Idiotype-KLH) and Soluble GM-CSF Immunotherapy in Patients with Stable or Progressive Grade 1 or 2 Follicular B-Cell Lymphomas [FavId01]. Phase II Trial of Rituxan® plus FavId™ (Tumor-Specific Idiotype-KLH) and GM-CSF Immunotherapy in Patients with Grade 1 or 2 Follicular B-Cell Lymphoma [FavId-04]. Dr. Feng Lin, MD: Dr. Lin is the Director of Research and Development of Entest BioMedical, Inc. and has previously served as Director of Research and Development of Bio-Matrix Scientific Group, Inc., the Company’s largest shareholder. Previously, Dr. Lin was a Senior Research Scientist, Research & Development with Inovio BC, San Diego and Postdoctoral Fellow in Burnham Institute for Medical Research, La Jolla. Dr. Lin received his M.D. from Central South University Xiangya School of Medicine, Changsha, China, and received a M.S. Biochemistry & Molecular Biology and a Ph.D. Hematology & Physiology from the same institution. Dr. Vladimir I. Bogin, MD, ABIM: Dr. Bogin is currently the President and CEO of Cromos Pharma, a contract research organization that specializes in biopharmaceutical clinical outsourcing into Russia and Eastern Europe. From 2008 to 2009 he served as Director of Boehringer Ingelheim (a privately held pharmaceutical company) where he was in charge of the phase IV program for Dabigatran Etexilate. Dr. Bogin studied medicine at the Yale University School of Medicine and the University of Rochester School of Medicine and Dentistry. Sources and availability of raw materials and the names of principal suppliers The supplies and materials required to conduct ouroperations are available through a wide variety of sources and may beobtained through a wide variety of sources. Patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts, including duration Entest has not been granted any patents. Entest is currently party to an Exclusive License Agreement (“ELA”) pursuant to which The Regents of the University of California (“Regents”) grantsto the Company an exclusive license (the "License") under The Regents’ interest in Provisional Patent Application No. 61/030,316 entitled “SCREENING TEST FOR GESTATIONAL DIABETES MELLITUS” filed 02/21/2008 (UCLA Case No. 2007-523-1) (“Regents Patent Rights”) to make, have made, use, sell, offer for sale and import Licensed Products (as “Licensed Products” is defined in the ELA) and to practice Licensed Methods (as “Licensed Methods” is defined in the ELA) in all fields of use to the extent permitted by law. “Licensed Product", as defined in the ELA,means any article, composition, apparatus, substance, chemical, or any other material covered by Regents' Patent Rights or whose manufacture, use or sale would, absent the license granted under the ELA, constitute an infringement, inducement of infringement, or contributory infringement, of any claim within Regents' Patent Rights, or any service, article, composition, apparatus, chemical, substance, or any other material made, used, or sold by or utilizing or practicing a Licensed Method. "Licensed Method", as defined in the ELA, means any process, service, or method which is covered by Regents' Patent Rights or whose use or practice would, absent the license granted under the ELA, constitute an infringement, inducement of infringement, or contributory infringement, of any claim within Regents' Patent Rights. Pursuant to the ELA, Entest shall be obligated to pay to The Regents for sales by Entest and sublicenses: 5 (i) an earned royalty of Six percent (6%) of Net Sales of Licensed Products or Licensed Methods. (ii) a minimum annual royalty of Fifty thousand dollars ($50,000) for the life of Regents' Patent Rights, beginning one year after the first commercial sale of Licensed Product. (iii) pay to The Regents a license maintenance fee of Five thousand dollars ($5,000) beginning on the one-year anniversary date of the effective date of the ELA and continuing annually on each anniversary date of the Effective Date.The maintenance fee will not be due and payable on any anniversary date of the effective date if on that date Licensee is commercially selling a Licensed Product and paying an earned royalty to The Regents on the sales of that Licensed Product. Other than the ELA, Entest is not currently party to any royalty agreements.Entest is not party to any binding labor contracts. Need for any government approval of principal products or services, effect of existing or probable governmental regulations on the business ImenVax™ I and ImenVax™ II are Veterinary Biologics. The U.S. Department of Agriculture (USDA) is authorized under the 1913 Virus-Serum-Toxin Act to ensure that all veterinary biologics produced in, or imported into, the United States are not worthless, contaminated, dangerous, or harmful. The Veterinary Biologics Program of the USDA's Animal and Plant Health Inspection Service (“APHIS”) oversees the veterinary biologics industry in the United States. Domestic manufacturers of veterinary biologics, for domestic use or for export, are required to possess a valid U.S. Veterinary Biologics Establishment License and an individual U.S. Veterinary Biologics Product License for each product produced for sale. Prior to being granted a U.S. Veterinary Biologics Product License, the applicant must submit detailed information including test reports and research data sufficient to establish purity, safety, potency and efficacy of the product, an Outline of Production, and information regarding labeling andfacilities that are to be used in preparation. Prior to being granted a U.S. Veterinary Biologic Establishment License, the applicant must submit detailed information regarding the facilities and the qualifications of key personnel and must submit to an inspection of the facilities by the Center for Veterinary Biologics, a division of the USDA. To qualify for an establishment license, an applicant also must qualify for at least one product license. In the event that a veterinary clinic or clinics can be acquired, the Company plans to attempt to distribute ImenVax™ I prior to licensure under the exemption provided by 9 CFR 107.1, which exempts a veterinary biologic from Federal regulation if the product was manufactured by veterinarians AND intended solely for use with their clients' animals under a veterinarian-client-patient (VCP) relationship. ENT-576™ can be considered a “combination product” whose primary mode of action is through animal stem cells (a veterinary biologic) It is intended that the Company will obtain a U.S. Veterinary Biologics Establishment License and a U.S. Veterinary Biologics Product License from the U.S. Department of Agriculture. ENT-576™ can also be administered without license if administered in accordance with the safe harbor provided by 9 CFR 107.1. ImenVax™ III can be considered a combination product whose primary mode of action is generated through trophoblasts derived from human placental tissue. Entest will be required to obtain approval from the US Food and Drug Administration (FDA) in order to market ImenVax™ III. Entest will apply for an Investigational New Animal Drug exemption (INAD) in order that the product may be shipped for testing and trials and will submit a New Animal Drug Application for ImenVax™ III. The practice of veterinary medicine is primarily subject to State regulation. The Company will be required to comply with the statutes rules and regulations of the State in which an acquired veterinary clinic is located. Within the State of California, in which we intend to attempt to purchase veterinary clinics, the practice of veterinary medicineis primarily governed pursuant to The California Veterinary Medicine Practice Act (CA Bus.& Prof. Code § 4800 et seq.). Amount spent during the last fiscal year research and development activities During the fiscal year ended August 31, 2010 we expended $20,933 on research and development activities. Costs and effects of compliance with environmental laws (federal, state and local); Entest hasnot incurred any unusual or significant costs to remain in compliance with any environmental laws and does not expect to incurany unusual or significant costs to remain in compliance with any environmental laws in the foreseeable future. Number of total employees and number of full-time employees As of November 12, 2010, Entest has four employees of which three are full time. 6 Item 2. Properties On June 15, 2009 Entest CA entered into an agreement with Bio-Matrix Scientific Group, Inc. (“BMSN”) whereby Entest CA has agreed to sublease approximately 3,000 square feet of office space from BMSN for 36 months commencing on June 30, 2009 and ending on June 30, 2012 for consideration consisting of monthly rental payments of $4,100 per month. This property is utilized as office space. We believe that the foregoing property is adequate to meet its current needs. While it is anticipated that we will require access to laboratory facilitiesin the future, we believes that access to such facilities are available from a variety of sources including, but not limited to, BMSN. Item 3. Legal Proceedings We are not currently party to any material pending legal proceedings, nor were we party to any such proceeding that was terminated during the fourth quarter of the fiscal year covered by this report. Item 4. Submission of Matters to a Vote of Security Holders No matter was submitted during the fourth quarter of the fiscal year covered by this report to a vote of security holders, through the solicitation of proxies or otherwise. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company’scommon stock is a "penny stock," as defined in Rule 3a51-1 under the Exchange Act. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its sales person in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that the broker-dealer, not otherwise exempt from such rules, must make a special written determination that the penny stock is suitable for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure rules have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. So long as the common stock of the Company is subject to the penny stock rules, it may be more difficult to sell common stock of the Company. The Company’sauthorized capital stock consists of 70,000,000 shares of common stock with a par value $0.001, and 5,000,000 shares of preferred stock with a par value $0.001 per share.As of November 12, 2010 there are 19,553,040 shares of common stock issued and outstanding and no shares of preferred stock issued and outstanding. (a) Our common stock is traded on the OTCBB under the symbol "ENTB”. Prior to August 11, 2009there was no established trading market for our common stock.Below is the range of high and low bid information for our common equity for each quarter within the last fiscal year. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. September 1, 2008 to August 31, 2009 High Low First Quarter N/A N/A Second Quarter N/A N/A Third Quarter N/A N/A Fourth Quarter $ $ September 1, 2009 to August 31, 2010 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter $ $ Holders As of August 31, 2010 there were approximately 315 holders of our Common Stock. 7 Dividends No cash dividends were paid during the fiscal year ending August 31, 2010. We do not expect to declare cash dividends in the immediate future. Recent Sales of Unregistered Securities Between the period beginning September 24, 2008 (inception) and ending September 30, 2008 the Company: · Issued 5,000,000 common shares (“Shares”) valued at $5,000to Rick Ploteas consideration forservices rendered. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. · Issued 5,000,000 common shares (“Shares”) valued to Rick Plotefor consideration consisting of $5,000 cash. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. Net Proceeds were $5,000 and were utilized for working capital. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. On July 10, 2009 the abovementioned 10,000,000 shares were returned to the company for cancellation and cancelled. On July 10, 2009 the Company issued 10,000,000 common shares (“Shares”) to BMSN for consideration consisting of 1,500 common shares of Entest CA. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. On August 3, 2009, the Company sold 1,000,000 common shares (“Shares”) to an investor at a price of $0.10 per share for net proceeds to the Company of $100,000. The Company permitted the investor to credit $100,000 that the investor had deposited with BMSN (“BMSN Deposit”) towards the share purchase. As a result of this transaction, the BMSN Deposit was credited by BMSN to the Company and was applied as follows: (a) $10,000 was applied to satisfy consideration due to BMSN from the Company in connection with the agreement with Dr. Brian Koos. (b) $90,000 will be applied to rental payments due to BMSN over the course of the aforementioned sublease agreement between the Company and BMSN. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. On August 8, 2009 the Company issued a Restricted Stock Award of 2,000,000 common shares to David Koos, the Company’s CEO (“Koos Award”). The Koos Award a) may not be transferred or hypothecated untilthe expiration of a six month period from the issuance date (“Vesting Date”) and b) Is subject to forfeiture in the event that Mr. Koos shall ceaseserving as Chief Executive Officer of the Company prior to the Vesting Date. The consideration was the service of Mr. Koos. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. 8 On August 31, 2009 the Company issued 50,000 common shares (“Shares”) to a consultant as consideration for services rendered valued at $200,000. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. On September 10, 2009, the Company sold 500,000 common shares (“Shares”) to an investor for consideration of $50,000.Net proceeds from the sale of the shares were $50,000 of which $5,000 was utilized for working capital and $45,000 was utilized to prepay rent to BMSN. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. On October 5, 2009 the Company issued 3,040 common shares (“Shares”) to David Koos, the Company’s CEO for consideration consisting of services. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. On October 7, 2010 the Company sold 2,000,000 common shares (“Shares”) to an individual investor for consideration consisting of $100,000. The Shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended. No underwriters were retained to serve as placement agents for the sale. The shares were sold directly through our management.No commission or other consideration was paid in connection with the sale of the shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. The Company currently anticipates applying the consideration received from the sale of the Shares towards the purchase of an existing veterinary clinic and towards working capital Item 6. Selected Financial Data As we are a “smaller reporting company” as defined by Rule 229.10(f)(1), we arenot required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The transaction between Entest CA and the Company is considered a reverse acquisition under SFAS 141 (R) Business Combinations (“SFAS 141 (R)”). A reverse acquisition occurs when the legal acquirer, or the entity that issues the securities in the transaction, is identified as the acquiree for accounting purposes. As a result, financial statement information will reflect the historical activity of Entest CA up to the date of the acquisition and the combined company thereafter. As of August 31, 2010, we had $206 Cash on hand and as of August 31, 2009 we had $250 Cash on hand. The decrease in Cash of approximately 18% is primarily due to an increase in operating costs. As of August 31, 2010, we had a balance of $54,200 in Current Portion of Prepaid Expenses compared to August 31, 2009 where the balance totaled $45,100. The increase in Current Portion of Prepaid Expenses of approximately 20% was primarily attributable to the applicable portion of Prepaid Rent being reallocated from a non-current asset to a current asset as well as the prepayment of $5,000 for services to be rendered. As of August 31, 2010, Employee Receivables totaled $1,396 compared to August 31, 2009 where there were not any Employee Receivables listed. This 100% increase in Employee Receivables was primarily attributable to funds advanced to an employee. As of August 31, 2010, the balance in Non-Current Portion of Prepaid Expenses totaled $28,400 compared to the August 31, 2009 balance of $36,700. 9 The Non-Current Portion of Prepaid Expenses decreased by approximately 23% due to the applicable portion of Prepaid Rent being moved from a non-current asset to a current asset. As of August 31, 2010, we had Deposits in the amount of $1,059 and as of August 31, 2009 we had Deposits of $-0-. The increase in Deposits results from a deposit of $1,059 sent by the Company to San Diego Gas and Electric Company. As of August 31, 2010, we had Accounts Payable of $21,342 and as of August 31, 2009 we had Accounts Payable of $2,355. The increase in Accounts Payable of approximately 806% is primarily attributable to an increase in outstanding obligations incurred in the course of business. As of August 31, 2010, Notes Payable had a balance of $156,566 where as the balance on August 31, 2009 totaled $-0-. This 100% increase was due to an increase in loans to us from our Chairman and CEO and a corporation controlled by our Chairman and CEO totaling $128,416 as well as loans from an unaffiliated third party totaling $28150 which were utilized to pay research and development expenses and for general and administrative expenses. As of August 31, 2010, we had Accrued Expenses of $128,095 and as of August 31, 2009 we had Accrued Expenses of $-0-. The 100% increase in Accrued Expenses is mainly attributable to Accrued Salaries due to David R. Koos our Chairman and CEO. Material Changes in Results of Operations Revenues were -0- for the year ended August 31, 2010 and -0- for the year ended August 31, 2009. Net losses were $ 544,891 for the year ended August 31, 2010 and $245,515 for the same period ended 2009, an increase of approximately 121%. This increase in Net Losses is primarily attributable to (a) an increase in Research and Development expenses (b) an increase in Rental Expenses and (c) an increase in General and Administrative expenses offset by a decrease in consulting expenses. The Company feels it will not be able to satisfy its cash requirements over the next twelve months and shall be required to seek additional financing. At this time, we plan to fund our financial needs through grant funding (which cannot be assured) and, if required, through equity private placements of common stock. (No plans, terms, offers or candidates have yet been established and there can be no assurance that the company will be able to raise funds on terms favorable to us or at all.) As of November 12, 2010, no grants have been awarded to the Company. We cannot assure that we will be successful in obtaining financing necessary to implement our business plan.We have not received any commitment or expression of interest from any financing source that has given us any assurance that we will obtain the amount of additional financing in the future that we currently anticipate.For these and other reasons, we are not able to assure that we will obtain any additional financing or, if we are successful, that we can obtain any such financing on terms that may be reasonable in light of our current circumstances. Sources of liquidity for the fiscal year ended August 31, 2010 consisted primarily of an increase in loans from our Chairman and CEOand a corporation controlled by our Chairman and CEO totaling $128,416 as well as loans from an unaffiliated third party totaling $28,150 which were utilized to pay research and development expenses and for general and administrative expenses. Sources of liquidity for us for the fiscal year ended August 31, 2009 consisted of (a) the sale of1,000,000common shares for cash proceeds of $100,000 which was utilized to pay research and development expenses and prepay rental expenses and (b) capital contributions of $485 from BMSN which were utilized for General and Administrative expenses. As of November 12, 2010 we are not party to any binding agreements which would commit Entest to any material capital expenditures. Item 7A. Quantitative and Qualitative Disclosures About Market Risk As we are a smaller reporting company, as defined by Rule 229.10(f)(1), we arenot required to provide the information required by this Item. 10 Item 8. Financial Statements and Supplementary Data FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Stockholders Entest BioMedical Inc. I have audited the accompanying consolidated balance sheet of Entest BioMedical Inc. as of August 31, 2010 and 2009 and the related statements of operations, stockholders’ equity and cash flows for the years ended August 31, 2010 and 2009, and for the period from inception (August 22, 2008) to August 31, 2010. These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but do not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of Entest BioMedical Inc. as of August 31, 2010 and 2009 and the results of its operations and changes in stockholders equity and cash flows for the years ended August 31, 2010 and 2009, and the period from inception (August 22, 2008) to August 31, 2010 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company is a going concern.As discussed in Note 3 to the financial statements, the Company has not generated income and has accumulated losses.This raises substantive doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 8.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. / s / John Kinross-Kennedy Certified Public Accountant Irvine, California November 8, 2010 11 ENTEST BIOMEDICAL, INC. (A Development Stage Company) Consolidated Balance Sheet As of August 31, 2010 and 2009 August 31, 2010 August 31, 2009 ASSETS Current Assets Cash $ $ Current Portion of Prepaid Expenses Employee Receivable - Total Current Assets Long Term Assets Non Current Portion of Prepaid Expenses Deposits - Total Long Term Assets TOTAL ASSETS $ $ LIABILITES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable Notes Payable - Accrued Expenses - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock,$0.001 par value, 70,000,000 shares authorized, 17,050,000 and 17,553,040 shares issued and outstanding as of August 31, 2009 and August 31, 2010 Preferred Stock , $0.001 par value 5,000,000 shares authorized, 0 shares issued and outstanding as of August 31, 2009 and August 31, 2010 Additional paid in Capital Contributed capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The Accompanying Notes are an Integral Part of these Financial Statements. 12 Entest BioMedical, Inc. (A Development stage Company) Consolidated Statement of Operations For the years ended August 31, 2010 and August 31, 2009 Period from Inception (Aug. 22, 2008) Year Ended Year Ended through August 31, August 31, August 31, REVENUES Total Revenues $
